Worley, Chief Judge,
concurring.
While I agree with the conclusion reached by the majority, I do so on the ground that, as shown by the record, the chief use of the imported sperm oil, as such, is in the preparation of sulfated products which are distinct from sperm oil and cannot properly be designated by that name. The sperm oil, in its imported condition, is adapted for such chief use and therefore cannot be regarded as crude. United States v. Danker & Marston, 2 Ct. Cust. Appls. 522, T.D. 32251; and Fynaut & Popek v. United States, 23 CCPA 265, T.D. 48112. The cited decisions employed the standard of chief use which has been consistently applied in cases such as this, and I see no grounds here for departing therefrom.